NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 23 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

PAMELA DENISE PRINGLE,                           No. 19-16914

                Plaintiff-Appellant,             D.C. No. 2:18-cv-02035-WBS-KJN

 v.
                                                 MEMORANDUM*
BRENT CARDALL; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Pamela Denise Pringle appeals pro se from the district court’s order

dismissing certain defendants in her 42 U.S.C. § 1983 action alleging various

constitutional violations. Because the district court certified its interlocutory order

pursuant to Federal Rule of Civil Procedure 54(b), we have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Pringle’s request for oral
argument, set forth in the opening and reply briefs, is denied.
U.S.C. § 1291. We review de novo a dismissal for lack of personal jurisdiction.

CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011).

We affirm.

        The district court properly dismissed Pringle’s claims against defendants

Sandy Jones, Amanda Gentry, Noel Barlow-Hust, Judy Mesick, Cindy McDonald,

Mark Kubinski, and Elisa Magnuson for lack of personal jurisdiction because

Pringle failed to allege facts sufficient to establish that these defendants had

sufficient minimum contacts with California to provide the court with specific

personal jurisdiction over these defendants. See id. at 1076-77 (discussing

requirements for specific personal jurisdiction); see also Morrill v. Scott Fin.

Corp., 873 F.3d 1136, 1146 (9th Cir. 2017) (personal jurisdiction is improper if

“the forum state was only implicated by the happenstance of [plaintiff’s]

residence”).

        Pringle’s motion for judicial notice (Docket Entry No. 26) is denied.

        Pringle’s motion for an expedited ruling (Docket Entry No. 41) is denied as

moot.

        Defendants’ request for appellate attorney’s fees and costs, set forth in the

answering brief, is denied without prejudice. See Fed. R. App. P. 38 (requiring a

separate motion for fees and costs); Winterrowd v. Am. Gen. Annuity Ins. Co., 556

F.3d 815, 828 (9th Cir. 2009) (a request made in an appellate brief does not satisfy


                                            2                                      19-16914
Rule 38).

      AFFIRMED.




                  3   19-16914